DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 02/11/21, an IDS filed on 10/27/20 and a second IDS filed on 02/26/21. Claims 4, 15, 20, 24, 26, 28-29, 31, 34-35, 37, 39, 41-42, 45 and 144 have been amended, no claims have been added and claims 1-3, 5, 7-10, 12, 14, 16-19, 21-23, 25, 27, 30, 32-33, 36, 38, 40, 43-44 and 46-143 have been canceled. Claims 4, 6, 11, 13, 15, 20, 24, 26, 28-29, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are pending. Claims 24 and 28-29 are withdrawn from examination. Accordingly, claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 remain under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 45 is indefinite because it recites “The metered dose inhaler fitted with a sealed container as claimed in claim 42”. This is indefinite because 1- Claim 45 is drawn to “The metered dose…”, which is indefinite. It should be changed to -A metered dose…-, 2- because the claim reads “a sealed container as claimed in claim 42” which implies that there are more than one sealed container. However claim 42 is to -a sealed container- and the depending claim should read “the sealed container as claimed in claim 42”. Thus claim 45 should read “A metered dose inhaler (MDI) fitted with the sealed container as claimed in claim 42”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 11, 13, 20, 26, 31, 34, 39, 41-42, 45 and 144-145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller-Walz (US 20070256685).    

Mueller-Walz teach a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, and a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight (See abstract).	Mueller-Walz teach a pharmaceutical aerosol suspension formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, and optionally a steroid in suspension, a propellant and ethanol, wherein the formoterol fumarate di-hydrate is provided as suspended particles and wherein the formulation is capable of being dispensed from an MDI to provide a Delivered dose of formoterol fumarate di-hydrate that has a variance of no more than +/-25%, of the mean Delivered dose when the formulation is stored at, 25 ºC and 60% rh, more particularly 40 ºC and 75% rh for up to 6 months. The said particles that are capable of penetrating the deep lung, e.g. having a diameter of less than about 5.8, more preferably less than about 4.7 microns. The said Delivered dose of formoterol fumarate di-hydrate with a fine particle fraction is from about 30 to 70% (See [0014]-[0016]). 
Steroids may be selected from the group consisting of budesonide, mometasone, fluticasone, beclomethasone, mometasone furoate, etc (See [0033] and claim 7). 
Suitable propellants for use in metered-dose aerosols include 1,1,2,2-tetrafluoroethane (HFA 134), difluoroethane (HFA 152a), 1,1,1,2,3,3,3-heptafluoropropane (HFA 227) and the like (See [0040] and claim 32). 
 Ethanol is employed in the said formulations in anhydrous form. And is present in amounts of less than 2.5% by weight to about 1% by weight, e.g. 1 to 1.5% by weight, more particularly 1 to about 1.45% by weight (See [0045]). 
The said aerosol formulations can contain no, or substantially no surfactant, i.e. contain less than approximately 0.0001% by weight of surface-active agents. The said oleic acid, lecithin, etc, (See [0047]). 
A valve can then be crimped onto the vial, and a pre-mix of propellant and ethanol can be introduced through the valve under pressure. The vials may be filled with sufficient formulation to provide a plurality of dosages. The vials or canisters used to contain the said formulations may be of plastics, metal or glass construction (See [0050]-[0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Walz (US 20070256685) in combination with Backstrom et al (6,932,962) and in view of Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Mueller-Walz’s teaching are delineated above and incorporated herein.  

Backstrom et al teach hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapor pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
Disclosed is a pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
The said formulations for inhalation may also comprise a surfactant selected from a C8 -C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide. In addition to medicament, propellant and surfactant, a small amount of ethanol 
Suitable medicaments for the said formulations include mometasone and formoterol or a salt or solvate (hydrates) thereof, including formoterol fumarate. A composition comprising mometasone, formoterol and an HFA propellant is claimed (See col. 2, lines 54-67, Example 1 and claims 12, 29 and 48). 
The active agents can be micronized and in a suspension form (See at least Examples, 1-4 and claims 1 and 37-39). 

Evidence:
Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming 
Backstrom et al also teach inhalable suspension formulations comprising active agents such as mometasone and formoterol or a salt or solvate thereof and wherein the propellant may be HFA 134a, HFA 227 or 1,1-difluoroethane (HFA 152a). As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have selected a suitable propellant such as HFA-152 with a reasonable expectation of success as Backstrom et al disclose that suitable propellants for the said formulations include HFA 134a, HFA 227 or 1,1-difluoroethane (HFA 152a).  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al (US 20100143269) in view of Backstrom et al (6,932,962) and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials). 

Sequeira et al teach a process for producing non-toxic formulations that are substantially free of CFC's that have improved stability and compatibility with the medicament and which are relatively easily manufactured (See [0009]).
Sequeira et al disclose a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; a dry powder surfactant; and 1,1,1,2,3,3,3,-heptafluoropropane; and wherein the metered dose inhaler emits a dose having uniform drug content upon actuation of the metered dose inhaler, and wherein the formoterol fumarate flocculates with the mometasone furoate, wherein the percent of the fine particles dispensed upon actuation of the metered dose inhaler is about 55% to about 85% and wherein said fine particles have a particle size of less than about 4.7 µm (See [0010], [0013], [0015] and [0023]).
metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; and 1,1,1,2,3,3,3,-heptafluoropropane (See [0026]). 
In another embodiment, disclosed is a formulation utilizing HFA 227 or HFA 134a, or a combination thereof, in combination with mometasone furoate and formoterol fumarate, optionally, a liquid excipient, and optionally a surfactant (See [0027]).
Sequeira et al also state that the fine particle dose of the mometasone and formoterol over time and through temperature cycling under the conditions specified was maintained within acceptable limits (19.7 to 10.4 for mometasone and 2.6 to 2.2 for formoterol at the 4 month point). The metered dose for both actives over time was also within acceptable limits (62.9 to 63.3 for mometasone and 6.6 to 6.5 for formoterol at the 4 month point). This data corresponds to the particle size distribution for mometasone and formoterol set forth in FIGS. 1 and 2, respectively. This data indicates improved and acceptable drug delivery of the two actives (See [0058]). 
The said formulations may also comprise an excipient such as ethanol and a surfactant such as oleic acid (See [0029], [0030] and Examples 3-5).
It is further disclosed that the said formulation contains less than 0.1% of an epoxide degradation product of mometasone furoate (See [0014]). The degradation products of the said formulations were analyzed at 4 month time at 40 ºC and 75% relative humidity. The data provided from Example 8 in two Tables show that the degradation products are less than 1% (See [0066]). 
ready dispersability (such as by moderate agitation immediately prior to use), as the drugs form loose floccules in the propellant and does not exhibit a tendency to settle or compact (See [0030]). 
The active ingredients may be put into the containers housing the formulation as follows: the container that houses the medication can be filled with medicine, ethanol and a surfactant in single or multiple steps, preferably in a single step. Similarly, the propellant or mixture of propellants may be added to the container in the same or in multiple steps (See [0033]).
Sequeira et al disclose the formulation and an HFA propellant but lack a specific disclosure on the propellant being 1,1-difluoroethane. This is known in the art as shown by Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials).

Backstrom et al teach hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapour pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
Suitable medicaments for the said formulations include mometasone and formoterol or a salt thereof (See col. 2, lines 54-67 and claim 12). 

Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Sequeira et al to arrive at the instant invention. Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic 
           In other words, it is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting conventional components of HFA propellants disclosed in the art and disclosed as interchangeable.   It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
Furthermore, one of ordinary skill in the art would have been motived to have substituted HFA 227 or HFA 134 with 1,1-difluoroethane (HFA 152a) in view of the disclosure in the prior art references including Compressed Air Dusters and 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
Also the references do not recite that the water and oxygen are present in an amount of 0.5 ppm to 500 ppm. However it is considered that the atmospheric water and oxygen available in the composition would be about 0.5 ppm. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Corr et al (WO2012156711) in view of Bonelli et al (US 20150182450) as evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).  

Corr et al teach a pharmaceutical composition comprising a drug, 1 ,1-difluoroethane (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from a pressurised aerosol container using a metered dose inhaler (MDI) (See Page 1, lines 1-3). 
MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2).
Thus, Corr et al disclose the use of a propellant consisting essentially of and preferably consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1,1,1,2-tetrafluoroethane (R-134a) is used as the propellant (See page 4, lines 4-10).
Corr et al, in a preferred embodiment, provide a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, which consists essentially of: (a) a liquefied propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane (R-152a); (b) ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP). In a particularly preferred embodiment, the entirety of the pharmaceutical solution is made up of the three components (a), (b) and (c) (See page 7).
Corr et al lack disclosure on mometasone and formoterol as the drug compounds. This would have been obvious to do in view of the teaching of Bonelli et al. 

Bonelli et al teach stable aerosol solution compositions, comprising glycopyrronium bromide and formoterol, or a salt thereof or a solvate of said salt, optionally in combination with an inhalation corticosteroid (ICS), stabilized by a mineral acid, which are contained in an aerosol can (See [0027]).
	 In a preferred embodiment, Bonelli et al disclose a pharmaceutical aerosol solution composition intended for use in a pressurized metered dose inhaler comprising: glycopyrronium bromide; formoterol, or a salt thereof or a solvate of said salt; a HFA propellant; a co-solvent; a stabilizing amount of a mineral acid; and optionally, an inhalation corticosteroid (See [0042]-[0048]).
	Suitable inhalation corticosteroids include mometasone furoate (See [0041] and [0097]). Suitable and preferred co-solvent is ethanol (See [0082] and [0084]).
The said solution formulations optionally comprise a low volatility component. Examples of low-volatility components include surface active agents such as oleic acid (See [0091]). 
	Bonelli et al also teach that the propellant component of the composition may be any pressure-liquefied propellant and is preferably a hydrofluoroalkane (HFA) or a mixture of different HFAs such as HFA 227 and HFA 134a (See [0085]).
It is also disclosed that an amount of water comprised between 0.005 and 0.3% (w/w) may optionally be added to the compositions in order to favourably affect the solubility of the active ingredient without increasing the MMAD of the aerosol droplets upon actuation (See [0093]).
Bonelli et al disclose that oxygen is substantially removed from the headspace of the aerosol canister using conventional techniques in order to further stabilize the oxygen purging and by vacuum crimping (See [0147]). 
The said solutions are capable of providing, upon actuation of the pMDI device in which they are contained, a total FPF higher than 25%, preferably higher than 30%, more preferably higher than 35%, and upon actuation, a fraction higher than or equal to 15% of emitted particles of diameter equal to or less than 1.4 microns. Preferably the fraction of emitted particles of diameter equal to or less than 1.4 microns is higher than or equal to 20%, more preferably higher than 25% (See [0131]-[0132]).
Bonelli et al disclose that the said pressurized aerosol solution composition manufactured with this specific canister, after storage for 6 months at 25 ºC and 60% RH, in addition to maintaining the degradation product DP3 level lower than the limit of quantification of 0.10% w/w (with respect to the theoretical formoterol fumarate content of 6 µg/actuation) showed an overall formoterol degradation products level within acceptable limits lower than 2% w/w and maintained the residual level of formoterol fumarate, the most instable component of the composition, higher than 90% w/w, preferably higher than 92% and most preferably higher than 95% w/w, with respect to its initial content (See [0073] and [0148]). 
Bonelli et al teach an inhalable formulation comprising active agents including formoterol fumarate and mometasone furoate and an HFA propellant, but lack a disclosure on the HFA propellant being 1,1-difluoroethane (HFA 152a). This was well known in the art as shown by Osborn et al and DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).

Evidences:
DAIKIN HFC-152a product information discloses that HFC-152a has a lower global warming potential compared to other fluorocarbons. With its physical properties resembling those of HFC-134a, is used as an environment-friendly substitute for HFC-134a as aerosol propellant. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Bonelli et al, DAIKIN HFC-152a product information and/or UNFCCC (Global Warming Potentials) with that of Corr et al to arrive at the instant invention. It would have been obvious to do so because Corr et al teach inhalation compositions or a metered dose inhaler comprising the said formulation comprising one or more drugs for inhalation, ethanol and a propellant. Corr et al disclose that 1,1-difluoroethane (HFA 152a) is a more suitable propellant because it has lower GWP and is environmentally friendly choice for aerosolization of formulations. Corr et al disclose that HFA 152 can be incorporated in aerosol formulations of stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy. Bonilla et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid and an HFA propellant for inhalation 
           Thus it would have been obvious to one of ordinary skill in the art to have selected other active agents suitable for aerosolized administration as disclosed by Bonelli et al with a reasonable exception of success. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,258,568 in view of Bonelli et al (US 20150182450) and Osborn et al (6,432,415). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Bonelli et al and Osborn et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound, at least one formoterol compound and a propellant comprising at least 90% by weight of 1,1-difluoroethane. Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising: a) beclomethasone dipropionate (BDP) and/or fluticasone propionate (FP); b) propellant 1,1-difluoroethane (R-152a); and c) a first amount of ethanol; and a method of reducing the amount of ethanol required to dissolve a drug in a solution comprising the compounds listed above. 
Specifically the differences are that the examined claims require mometasone and formoterol, while the reference claims require beclomethasone dipropionate and/or fluricasone. This is however obvious in view of Bonelli et al which teach inhalable . 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,258,569 in view of Finch et al (US 20140248357). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Finch et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound and at least one formoterol compound and a propellant comprising at least 90% by weight of HFA 152a. Further claims also add ethanol and oleic acid to the formulations. 

Specifically the difference is that the examined claims require mometasone and formoterol, while the reference claims require beclomethasone dipropionate and fluricasone. This is however obvious in view of Finch et al which teach inhalable formulations comprising a propellant and wherein the active agent may be mometasone  furoate, formoterol fumarate, beclomethsone dipropionate, fluticasone propionate, etc, (See Finch et al, [0047]-[0051]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,828 in view of Finch et al (US 20140248357). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Finch et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound and at least one formoterol compound and a propellant comprising at least 90% by weight of HFA 152a. Further claims also add ethanol and oleic acid to the formulations. 

Specifically the differences are that the examined claims require mometasone and formoterol, while the reference claims require salbutamol sulphate. This is however obvious in view of Finch et al which teach inhalable formulations comprising a propellant and wherein the active agent may be mometasone furoate, formoterol fumarate, beclomethsone dipropionate, fluticasone propionate, etc, (See Finch et al, [0047]-[0051]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S.Patent No. 10,668,018  in view of Finch et al (US 20140248357) and Osborn et al (6,432,415). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Finch et al and Osborn et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound and at least one formoterol compound and a propellant comprising at least 
Reference claims are drawn to a composition comprising at least one corticosteroid; a propellant comprising of HFA 152a and first amount of ethanol and a second amount of ethanol; and a method of reducing the amount of ethanol required to dissolve the a drug. 
Specifically the differences are that the examined claims require mometasone and formoterol, while the reference claims require at least one corticosteroid. This is however obvious in view of Finch et al which teach inhalable formulations comprising a propellant and wherein the active agent may be a corticosteroid such as mometasone  furoate, formoterol fumarate, etc, and mixtures thereof (See Finch et al, [0047]-[0051]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. The other difference is that examined claims do not recite a method of reducing the amount of ethanol for dissolving the drug. This would have been achieved by following the reference claims and making the same formulations but also in view of Osborn et al because it is disclosed that using HFA 152a allows for reducing the amount of ethanol in the formulation. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,792,256 in view of Finch et al (US 20140248357). 

Examined claims are drawn to a composition comprising at least a mometasone compound and at least one formoterol compound and a propellant comprising at least 90% by weight of HFA 152a. Further claims also add ethanol and oleic acid to the formulations. 
Reference claims are drawn to a composition comprising at least one salmeterol compound at least on long acting muscarinic antagonist and at least one corticosteroid and a propellant comprising of HFA 152a. 
Specifically the difference is that the examined claims require mometasone and formoterol, while the reference claims require at least one salmeterol compound, at least one LAMA and at least one corticosteroid. The modifications in the type and number of active agents in the formulation, however, would have been obvious to one of ordinary skill in the art in view of Finch et al which teach inhalable formulations comprising HFA 152a and wherein the active agent may be a corticosteroid such as mometasone furoate, fluticasone and other active agents such as salmeterol, formoterol fumarate, etc, and mixtures thereof (See Finch et al, [0047]-[0051]). As such one of ordinary skill in the art would have been more than motivated to have selected any active agent or combinations thereof for their known benefits and excepted effectiveness. 

4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pending claims of copending Application No. 15/781,045 (US 20190247339) in view of Bonelli et al (US 20150182450). 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Bonelli et al.  
Examined claims are drawn to a composition comprising at least a mometasone compound and at least one formoterol compound and a propellant comprising at least 90% by weight of HFA 152a. Further claims also add ethanol and oleic acid to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a). Depending claims recite that the corticosteroid may be mometasone and the surfactant may be PVP or PEG.    
Specifically the difference is that the examined claims require oleic acid while the reference claims require polyethylene glycol. This however is obvious in view of Bonelli et al which teach inhalable formulations comprising mometasone and formoterol and wherein the excipients may include oleic acid or polyethylene glycol or a mixture thereof (See Bonelli et al, [0091]-[0051]). As such one of ordinary skill in the art would have been more than motivated to have selected any excipient or combinations thereof as taught by the prior art with a reasonable expectation of success.  
.

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13, 19-24 of copending Application No. 16/565,226 (US 20190388438) in view of Bonelli et al (US 20150182450) and Finch et al (US 20140248357).
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Bonelli et al and Finch et al.  
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form.  Depending claims recite adding a surfactant or ethanol.    
Reference claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a). Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Specifically the difference is that the examined claims require mometasone and formoterol or any solvate thereof, while reference claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Bonelli et al which teach inhalable formulations comprising mometasone and formoterol fumarate .  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a volatile solvent and water, a solubilizing agent or a dispersing agent, or a mixture thereof, and a pharmaceutical (See abstract).
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant 152a because this reduces the need for using high amounts of ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
Finch et al also disclose that for delivery by inhalation, the active compound is preferably in the form of microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
Finch et al state that the said composition may be prepared as a suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
The compositions may be dosed as described depending on the inhaler system used. In addition to the active compounds, the administration forms may additionally contain excipients, such as, surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Response to Arguments
Applicant's arguments filed 02/11/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s first argument is regarding the rejection of claims over Sequeira et al in view of Backstrom et al. Applicant points to the recitation regarding the propellant choices in Sequeira et al at paragraph [0006] and argues that Sequeira et al disclose using HFA-227 or HFA-134 with a particular ratio of mometasone to formoterol for the two drugs to flocculate. Applicant argues that a person skilled in the art would not have been motivated or otherwise have a reason to replace the HFA-227 or HFA 134 with other propellant such as HFA-152 (See remarks, pages 7-8).  
The above arguments are not persuasive. While Sequeira et al do not teach use of HFA 152a, they clearly encourage one of skilled in the art to substitute CFC propellants with propellants that are safer, less damaging to the ozone layer and overall better for the environment. Sequeira et al disclose that “[0004] However, propellants CFC 11, CFC 12 and CFC 114 belong to a class of compounds known as chlorofluorocarbons, which have been linked to the depletion of ozone in the atmosphere”, “[0006] As a result, there is a need for CFC-free pressurized aerosol formulations, such as metered dose inhalers, which are substantially free of CFC's. Non-CFC propellant systems must meet several criteria for pressurized metered dose inhalers. They must be non-toxic, stable and non-reactive with the medicament and the One propellant which has been found to be suitable is CF3CHFAF3, also known as HFA 227, HFC 227 or 1,1,1,2,3,3,3 heptafluoropropane… Another such non-chlorofluorocarbon propellant is Hydrofluorocarbon 134a, also known as 1,1,1,2-tetrafluoroethane or HFA 134a”.
As such, clearly Sequiera is selecting HFA-227 and HFA-134 as examples of suitable HFA propellants to substitute CFCs with. This cannot be interpreted as Sequeira et al only teaching HFA 227 or teaching away from the use of other suitable propellants such as HFA 152. 
Applicant also points to the polarity differences between CFCs, HFA 227 and HFA 152 and argues that one of ordinary skill in the art would not have selected HFA 152 due to Sequeira et al disclosing a possible result of the medicament creaming or settling. Applicant then concludes that Sequeria et al teaches away from the claimed invention (See Remarks, page 8). 
This argument is not persuasive. Firstly, Sequeira et al discloses that the polarity differences “may result in a different delivery of the medicament… The medicament may cream, settle or agglomerate” (See [0006]). Accordingly, Sequeira et al does not teach that the creaming or settling will happen but that it may happen. Also one of ordinary skill in the art is more than capable of modify the formulation with other disclosed measures to make sure the settling does not occur. Thirdly, this is not a teaching away. The courts have held that “in order to teach away, the prior art reference must “criticize, discredit, or otherwise discourage” the claimed invention. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). There is no evidence of that in this case. 
any less obvious. This is particularly true in light of the other references provided including Backstrom et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials). Backstrom et al also teach that “Hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapour pressures suitable for use in aerosols. However, the surfactants commonly used with the CFC formulations are not necessarily suitable for use with the new generation of propellants. Various alternative surfactants have been proposed” (See Col. 1, lines 40-49).  
Additionally, Compressed air Duster discloses that HFA 152 has a lower global warming potential and a lower atmospheric lifetime than HFA 134. UNFCCC also discloses that HFA 152 is less damaging to the environment. Accordingly, one of ordinary skill in the art having possession of all the identified disclosures would be motivated to select HFA 152 as a suitable propellant for the aerosols and a good substitute for HFA 227 as disclosed in Sequeira et al. 
Regarding the teaching of Backstrom et al Applicant argues that “A person skilled in the art would appreciate that this unique combination of the propellant and specific surfactant disclosed in the Backstrom formulation is vastly different from the Sequeira formulation which requires the HFA-227 and HFA-134a propellants and teaches away from replacing these propellants with another propellant. Therefore, the Applicant respectfully submits that Backstrom does not cure the deficiency of Sequeira as discussed above and does not provide a reason to combine the cited references”.
Applicant also states that “Moreover, the Applicant respectfully submits that this rejection is based on impermissible hindsight. Backstrom discloses numerous medicaments with its formulation. ….. Thus, Backstrom teaches hundreds and thousands, if not more, of medicaments with its formulation. Mometasone and formoterol are two out of the hundreds and thousands, if not more, the medicaments Backstrom discloses. The Examiner failed to provide any reason why a person skilled in the art would have selected mometasone and formoterol or a salt thereof out of the hundreds and thousands, if not more, of medicaments Backstrom discloses for the substitution with the medicaments disclosed in Corr” (See Remarks, page 9).
The arguments are not found persuasive. As stated and showed above, contrary to Applicant’s argument there is no evidence of a teaching away in Sequeira et al. 
Also contrary to Applicant’s argument, Backstrom et al was relied upon for its disclosure of HFA 152 being an alternatively useable species to HFA 227 and HFA 134 for aerosolized formulations comprising one or more active agents. Backstrom et al teach various possible active agents for combination with HFA propellants including memotasone and formoterol. However Backstrom et al was not relied upon for its disclosure of the medicaments and there was no argument that “Backstrom discloses for the substitution with the medicaments disclosed in Corr” ({Corr} should be Sequeira et al).
The obviousness statement of the rejection reads “As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted one suitable propellant for another with a reasonable expectation of 
Next argument is to unexpected and/or superior results. Applicant argues that the compositions comprising HFA 152 demonstrated superior settling performance compared to HFA 227 (See Remarks, page 10).
The above arguments are also not persuasive and not sufficient to overcome the rejections. Firstly, is noted that we have established that one of ordinary skill in the art would have been motivated to have selected HFA 152 as the propellant of choice or one of the used propellants in the aerosol formulations because the reference teach the advantages of doing so. Thus the compositions prepared by the combination of the references as set forth would have necessarily achieved the same results. In this regard the courts have held that “The burden of demonstrating unexpected results rests on the party asserting them, and "it is not enough to show that results are obtained which differ from those obtained in the prior art; that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). Moreover, it has long been held that "The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Furthermore, one of ordinary skill in the art is more than capable of adjusting the details of the formulation or delivery to achieve the optimum results. In this case,  Sequeira et al disclose that “Suitable suspensions may be screened in part by observing several physical properties of the formulation, i.e. the rate of particle 
Backstrom et al also teach that “Formulations of various medicaments in P134a and/or P227 with different surfactants were prepared in order to assess the quality of the suspensions formed. In the following examples the quality of the suspension is rated as "acceptable" or "good". An acceptable suspension is characterised by one or more of slow settling or separation, ready re-dispersion, little flocculation, and absence of crystallisation or morphology changes, such that the dispersion is sufficiently stable to give a uniform dosing. A good dispersion is even more stable” (See Backstrom et al, Col. 4, lines 12-21). 
In further argument regarding the unexpected results in is noted that the results showed in the specification, particularly, Tables 3A, 3B and 10 that other factors may affect the results including the presence or absence of a surfactant, particle size, etc. 
With regard to the rejection of claims over Corr et al in view of Bonelli et al, Applicant is objecting to the use of “substitution analysis” examined made in the previous rejection and in particular referring to “In Re Ruff” case law (See Remarks, pages 12-13). 
While the argument is not sufficient to overcome the rejection, the Examiner has removed the said analysis to obviate confusion. However the combination of references would have lead one of ordinary skill in the art to the claimed compositions because Corr et al disclose that there is a need for a MDI aerosol formulation that has a reduced a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2). Bonelli et al also teach aersoslized formulations comprising a combination of active agents such as mometasone and formoterol, an HFA propellant, ethanol and surfactants. Accordingly, one of ordinary skill in the art would have been motivated to have chosen different active agents for the HFA-152 containing formulations of Corr et al because they are disclosed as being advantageous and safer for the environment. This is in addition to the evidence provided that would have motivated one of ordinary skill in the art to use HFA 152 over HFA 227 or HFA 134. 
Applicant also argued that both Corr et al and Bonelli et al teach solution formulations while the instant claims are to suspensions (See Remarks, page 15). 
This argument is not persuasive either. Corr et al teach stable suspensions or solutions (See page 3, line 33-34 to page 4, line 2). 
Next set of arguments are directed to the rejections of claims under obviousness type double patenting. Applicant argues that the rejections are not based on claim-by-claim analysis and that claims are rejected collectively (See remarks, page 20). 
The arguments are not persuasive. The rejections are clearly comparing the examined claims to the references claims in view of a prior art reference which provides teaching that would have motivated the one of ordinary skill in the art to modify the reference claims to arrive at the examined claims. Clearly Applicant does not expect the examiner to compare each claim of the instant Application to each claim of the reference patent or Application. 

The arguments are not persuasive because the reference claims and examined claims are both drawn to a pharmaceutical composition comprising a steroidal active agent and the propellant HFA-152a. The reference claims recite beclomethasone or fluticasone as the active agent while the examined claims recite a mometasone compound and formoterol or a salt thereof. As the rejection states and can be seen both Bonelli et al and Osborn et al teach that the same compositions comprising an HFA propellant may comprise any of the disclosed steroidal active agents for administration to the pulmonary system. Bonelli et al discloses that “the composition further comprises an inhalation corticosteroid selected from the group consisting of beclometasone dipropionate, mometasone furoate, budesonide, flunisolide, fluticasone propionate, fluticasone furoate, ciclesonide, triamcinolone, triamcinolone acetonide, methylprednisolone, and prednisone” which teach one of ordinary skill in the art the said corticosteroids are alternatively usable species in a formulation as disclosed. Thus there is no evidence provided by the Applicant that one of ordinary skill in the art would not have been motivated to have substituted mometasone furoate for beclomethasone dipropionate with expectation of success.  Also as shown by Finch et al, aerosolized compositions for treating respiratory disorders may comprise mometasone, formoterol, beclomethasone, fluticasone, etc, or a combination thereof (See [0047]). That is one of 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  
Regarding the other rejections of obviousness type double patenting Applicant argues that “for the same reasons as set forth in Section 3.1 above, the Examiner’s analysis for the examination claims and reference claims collectively is insufficient to support the nonstatutory double patenting rejection. Furthermore, the Examiner has relied on Finch for the double patenting rejections. However, as explained in Section 2.3 above, the Applicant respectfully submits that it would not have been obvious to replace the beclomethasone dipropionate (BDP) and fluticasone propionate recited in the US 10,258,569 reference claims with the combination drugs Finch discloses” (See Remarks, pages 21-23).
The argument against the rejection being collectively against the claims, is not persuasive as stated above. Also Applicant has made no actual argument regarding the rejections and why it would not have been obvious to substitute the active agents as the references teach and as is known in the art to do. 
In view of the above, the Applicant respectfully submits that the obviousness-type double patenting rejection is improper and should be withdrawn.
 rejection is appropriate because while the conflicting claims are not identical, because the examined claims would have been obvious over the reference claims in view of Finch et al. 
Furthermore, as stated above, one of ordinary skilled in the art is defined as “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2141. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected. Claims 24, 28-29 are withdrawn. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/26/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                 /Mina Haghighatian/